Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims “an effector,” which does not appear to be a term of art and is not described in the specification. Its structure is unknown and it causes the claim to be indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US PG Publication 2016/0267669) in view of Hersom (WO 01/38896) and Boyle (US PG Publication 2013/0230293).

Regarding Claim 1, Justice (US PG Publication 2016/0267669) discloses optronic sight (system [0019], Figs. 1-2) including:
	an optronic head (upper chamber [0019]),
a device (rotating azimuth joint, Fig. 1) adapted to rotate the optronic head (Azimuth scanning is accomplished by rotation of the upper chamber [0019]) about a single rotation axis (azimuth [0019]), the optronic head comprising a set of optical sensors (focal plane array [0019]) which are organized to form a field of view in a main direction (30° elevation [0019]) and the direction perpendicular to the main direction (.5 milliradians pixel IFOV [0019], inferred from “linear array” [0019] ; 250 μrad Fig. 3), the optical sensors comprising pixels which each have an instantaneous field of view (pixel ifov .5 milliradians [0019] ; 250 μrad Fig. 3), the instantaneous field of view is less than 500 microradians and greater than 50 microradians (.5 milliradians = 500 microradians; 250 μrad Fig. 3).
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches an asymmetrical field of view (rectangular FOV generated by two vertically attached sensors, Fig. 3) which is greater than or equal to 60° in a main direction (two vertically attached sensors II and III, Fig. 3 vertical FOV 67°) and greater than 30° in the direction perpendicular to the main direction (single sensor II or III horizontal FOV 33°, Fig. 3), the number of pixels being such that the instantaneous field of view is less than 500 microradians and greater than 50 microradians (FOV resolution .02 degrees, Page 2 lines 15-20).
device includes a positioner (pan positioner 31 [0054], Fig. 6) adapted to rotate the optronic head (rotate the camera [0054]) about a single rotation axis (pan movement alone [0054]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the joint of Justice with the positioner of Boyle because Boyle teaches the positioner enables the system to have well-defined, higher-precision, and higher-certainty information about the orientation of the camera [0045], which enables the automatic recording system to superiorly track freely moving objects [0032].

	Regarding Claim 2, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the set of optical sensors is organized to form a field of view greater than or equal to 90° in the main direction (e.g., three sensors arranged vertically, Figs. 2, 3).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 3, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the set of optical sensors is organized to form a field of view greater than or equal to 60° in the perpendicular direction (e.g., two sensors arranged horizontally, Figs. 2, 3).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 4, Zhou discloses optronic sight according to claim 1.
Zhou does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the number of pixels is such that the instantaneous field of view is greater than 200 microradian (FOV resolution .02 degrees, Page 2 lines 15-20).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 4, Justice discloses optronic sight according to claim 1, wherein the number of pixels is such that the instantaneous field of view is greater than 200 microradian (pixel ifov .5 milliradians [0019]; 250 μrad Fig. 3).

	Regarding Claim 5, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the pixels of each optical sensor form a matrix of pixels (each sensor is 33° FOV in each direction, Fig. 3), the number of pixels of the set of optical sensors being the sum of the number of pixels of each matrix decreased by the number of pixels for a matrix corresponding to the overlap of the fields (sum of # pixels in each sensor, Fig. 3, minus the number of pixels in the 2-degree overlap region, Page 7 lines 19-25), the optical sensors being stationary relative to one another (superimposition of several fields of view, Page 7 lines 5-19) and each having its own field of view (several fields of view, Page 7 lines 5-19, Fig. 3), the field of view of the set of optical sensors being the sum of the fields of view of the optical sensors taking into account the overlap of the fields (e.g., 67°x33° FOV and 2° overlap, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 6, Justice discloses optronic sight according to claim 5.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein each field of view of an optical sensor has an overlap with at least one other field of view of an optical sensor in the main direction (each sensor 2° overlap at periphery, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 7, Justice discloses optronic sight according to claim 6.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the field overlap is between 1° and 3° in the main direction (each sensor 2° overlap at periphery, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 8, Justice discloses optronic sight according to claim 1, wherein the main direction of the field of view of the set of optical sensors is parallel to the rotation axis (e.g., elevation [0019]).

	Regarding Claim 10, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein at least two optical sensors are adapted to operate in the same spectral band (assumed by default because there is no mention of the sensors being in different bands).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 11, Justice discloses optronic sight according to claim 1, wherein the set of optical sensors is adapted to operate in at least two different spectral bands (sensor suit visible, thermal, lidar, Fig. 5).

	Regarding Claim 15, Justice does not explicitly disclose, but renders obvious platform including an optronic sight (the image of Fig. 1 suggests that the device is to be installed on a physical surface, i.e., a platform) the optronic sight being according to claim 1 (grounds in claim 1).

	Regarding Claim 16, Justice discloses optronic sight according to claim 4, wherein the number of pixels is such that the instantaneous field of view is greater than 250 microradians (pixel ifov .5 milliradians [0019]; 250 μrad Fig. 3).


Claims 9, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US PG Publication 2016/0267669) in view of Hersom (WO 01/38896), Boyle (US PG Publication 2013/0230293) and Goto (JP 10-201898).

	Regarding Claim 9, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the main direction of the field of view of the set of optical sensors is perpendicular to the rotation axis (camera can be arranged in a 90° roll direction).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 12, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic head has a parallelepipedal shape having end faces (case 40 is formed in a vertically elongated hollow rectangular parallelepiped [0027]), at least one part of the faces being adapted to accommodate an additional module (device 1 has acoustic sensor connection port 63 for acoustic sensor, Fig. 10 [0051]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Justice to include additional sensors because Goto teaches that the timing of image capture can be triggered based on additional sensor data, assuring that valuable time-critical data is captured [0051]. 

	Regarding Claim 13, Justice discloses optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic head is adapted to operate according to two positions, a first position in which the main direction of the field of view of the set of optical sensors is parallel to the rotation axis and a second position in which the main direction of the field of view of the set of optical sensors is perpendicular to the rotation axis (shooting is at least two states, that is, a predetermined upright direction and a rollover direction that is rolled over 90 ° from the upright direction [0024]).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 14, Justice discloses optronic sight according to claim 13.
§Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic sight is provided with a switching unit (screw lock member 56, Figs. 2A, 9,[0030]) adapted to switch the optronic head between the two positions (attaches case 40 in upright position Fig. 2A, rolled 90°, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 17, Justice discloses optronic sight according to claim 12.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the additional module is a sensor or an effector (device 1 has acoustic sensor connection port 63 for acoustic sensor, Fig. 10 [0051]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Justice to include additional sensors because Goto teaches that the timing of image capture can be triggered based on additional sensor data, assuring that valuable time-critical data is captured [0051].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vye US 4720805 A – pan positioner
Zhou CN 2706982 Y – rotating camera head
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485